 LAKE CASTINGS, INCLake Castings,Inc.andInternational Union,UnitedAutomobile,Aerospace and Agricultural Imple-ment Workers of America(UAW) anditsLocalNo. 393. Case 8-CA-1620822 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union on 28 October1982, the General Counsel of the National LaborRelations Board issued a complaint 10 December1982 against the Company, the Respondent, alleg-ing that it had violated Section 8(a)(5) and (1) ofthe National Labor Relations Act. The complaintfurther alleges that the Union is the exclusive rep-resentative of the Respondent's employees in theappropriate unit and that the most recent collec-tive-bargaining agreement between the Union andthe Respondent is effective by its terms from 7 De-cember 1981 to 10 December 1984. The complaintalso alleges that since 1 April 1982 the Respondent,without notice to the Union and without affordingthe Union the opportunity to bargain, has failed tomake premium payments for medical insurance asrequired by the collective-bargaining agreement.Although properly served copies of the charge andcomplaint, theCompany has failed to file ananswer.On 17 October 1983 the General Counsel filed aMotion for Summary Judgment alleging, inter alia,that the Respondent is currently involved in bank-ruptcy proceedings. On 19 October 1983 the Boardissued an order transferring this proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Company filedno response. On 12 April 1984 the General Counselfiled a motion to file a supplemental brief in sup-port of the Motion for Summary Judgment and at-tached thereto a copy of the Respondent's volun-tary petition for relief under Chapter 11 of theBankruptcy Code which was filed with the bank-ruptcy court on 23 July 1982. Thereafter, on 20June 1984 the General Counsel filed a motion tofilea second supplemental brief in support of theMotion for Summary Judgment in which he assertsthat the Respondent, after filing the Chapter 11bankruptcy petition, did not move the bankruptcycourt to reject the collective-bargaining agreementand that the Respondent has taken no other formalactionwith respect to the collective-bargainingagreement.Additionally, the General Counsel at-tached a copy of an order, dated 17 November1982, of the United States Bankruptcy Court forthe Northern District of Ohio, Western Division, in225which the court converted the Chapter 11 proceed-ing to a proceeding under Chapter 7 of the Bank-ruptcy Code. The Company has filed no oppositionto the General Counsel's motions to file supplemen-taland second supplemental briefs and we grantthosemotions. The allegations of the Motion forSummary Judgment and of the supplemental andsecond supplemental briefs in support of theMotion for Summary Judgment are undisputed.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and may be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the General Counsel, by letter dated 26September 1983, confirmed a telephone conversa-tion of 15 September 1983, during which the Re-spondent's trustee in bankruptcy indicated that hewould not file an answer, and further advised thetrustee in bankruptcy that a Motion for SummaryJudgment would be filed forthwith.In its recent opinion inNLRB v. Bildisco & Bil-disco,104 S.Ct. 1188 (1984), the Supreme Courtheld that a debtor-in-possession does not commit anunfair labor practice when it unilaterally rejects ormodifies a collective-bargaining agreement beforethe bankruptcy court approves formal rejection.Accordingly, applyingBildisco,we consider sepa-rately the portions of the complaint involving pre-petitionactivityfrom those involving activitywhich occurred on or after the date of the filing ofthe bankruptcy petition. In the absence of goodcause being shown for the Respondent's failure tofile a timely answer, we grant the Motion for Sum-mary Judgment insofar as the complaint allegesthat the Respondent violated Section 8(a)(5) and(1)of the Act by failing to make premium pay-ments for medical insurance covering its unit em-ployees for the period from about 1 April 1982until 23 July 1982, the date the Company filed itsbankruptcy petition.We, however, deny the Motion for SummaryJudgment insofar as the complaint alleges that theRespondent violated the Act by failing to makepremium payments for medical insurance on orafter 23 July 1982, the date the Respondent filed itsbankruptcy petition. As the Supreme Court statedinBildisco:"[F]rom the filing of a petition in bank-ruptcy until formal acceptance, the collective-bar-274 NLRB No. 40 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreement is not an enforceable contractwithin the meaning of NLRA Sec. 8(d)." 104 S.Ct.at 1199. In the present case, we conclude that sub-stantial issues underBildiscohave been raised withrespect to the alleged postpetition activity whichare not appropriate for resolution in this Motionfor Summary Judgment proceeding. We thereforeshall deny the General Counsel's Motion for Sum-mary Judgment insofar as it relates to postpetitionactivity, and shall remand this portion of the caseto the Regional Director for further considerationunderBildiscoand for further appropriate actionconsistent herewith. iOn the entire record, the Board makes the fol-lowing'FINDINGS OF FACT1.JURISDICTIONThe Company, a corporation, with an office andplace of business in Sandusky, Ohio, has been en-gaged in the manufacture of metal castings. Duringthe 12 months preceding the filing of the charge,theCompany, in the course and conduct of itsbusiness operations, sold and shipped from its San-dusky, Ohio facility products, goods, and materialsvalued in excess of $50,000 directly to points out-side the, State of Ohio. We find that the Companyisanemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESFor the past several years, and at all times mate-rialherein, the Union has been the designated ex-clusive collective-bargaining representative of theRespondent's employees in the appropriate unit andhas been recognized as such by the Respondent.Recognition has been embodied in successive col-lective-bargaining agreements, the most recent ofwhich is effective by its terms for the period from7December 1981 to 10 December 1984. Sinceabout 1 April 1982, and continuously thereafter,the Respondent has failed to make premium pay-ments for medical insurance covering its employeesas required by the collective-bargaining agreementbetween the Company and the Union. The Compa-ny has failed to make such premium payments1Member Hunter notes that the Respondent's violation of Sec 8(a)(5)and (1) of the Act, based on its failure to make premium payments formedical insurance,occurred prior to the Respondent's filing of its bank-ruptcy petitionAccordingly, and for the reasons fully set forth in his dis-sent inEdward Cooper Painting,273 NLRB 1870 (1985), Member Hunterdisagrees with terminating the remedy as of 23 July 1982, the date theRespondent filed its bankruptcy petition, and does not join in remandingthisiproceeding to the Regional Directorwithout prior notice to the Union and without af-fording the Union the opportunity to negotiate andbargain as the exclusive bargaining representativeof the employees in the appropriate unit with re-spect to such acts and conduct and the effect ofsuch acts and conduct. Accordingly, we find that,by the aforesaid conduct, between about 1 April1982 and 23 July 1982, the Company has failed andrefused to bargain collectively in good faith with arepresentative of its employees, and the Companyhas thereby been engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct. 2CONCLUSIONS OF LAW1.By the activities of the Company set forth insection II, above, occurring in connection with theoperations described in section I, above, the Com-pany has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and of Section 2(6) and (7) of the Act.2.By the acts described in section II, above, theCompany has interfered with, restrained, and co-erced its employees in the exercise of their rightsguaranteed them by Section 7 of the Act and there-by has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.The Respondent having unlawfully discontinuedpremium payments for medical insurance, we shallorder it to make unit employees whole by payingsuch premium payments which have not been paidand which would have been paid absent the Re-spondent's unlawful discontinuance of such pay-ments andby reimbursingunitemployees for anyunreimbursedmedical or other expenses ensuingfrom the Respondent's unlawful failure to makesuch required contributions. This shall include re-imbursing employees for any contributions theythemselves may have made for the maintenance ofmedical insurance after the Respondent unlawfullydiscontinued premium payments; for any premiumsthey may have paid to third party insurance com-panies to continue medical coverage in the absenceof the Respondent's premium payments for medical2 It is also clear that Sec 8(d) of the Actprohibits a party to an exist-ing collective-bargaining agreement from modifying the terms of suchagreement without obtaining the consent of the other party to the agree-ment LAKE CASTINGS, INC227insurance, and for any medical bills they may havepaid directly to health care providers that the con-tractual policies would have covered. All paymentsto the employees shall be made with interest SeeFerroMechanical Corp.,249 NLRB 669 (1980), andAngelus Block Co.,250 NLRB 868 (1980) Intereston all such sums shall be paid in the manner pre-scribed inFloridaSteelCorp.,231NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB716 (1962).ORDERThe National Labor Relations Board orders thattheRespondent,Lake Castings, Inc., Sandusky,Ohio, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Failing and refusing to bargain with Interna-tionalUnion, United Automobile, Aerospace andAgriculturalImplementWorkersofAmerica(UAW) and its Local No. 393 as the exclusive rep-resentative of its employees in the appropriate unitset forth below by failing to make those premiumpayments for medical insurance covering its unitemployees, as provided by the collective-bargain-ing agreement between the Company and theUnion, from about 1 April 1982 to 23 July 1982.The appropriateunit is:All production and maintenance employees atthe Respondent's plant in Sandusky, Ohio, butshall not include Plant Manager, and assistantsto the Plant Manager, Departmental Superin-tendents, Foremen, Chief Pattern Maker, ChiefMaintenanceMechanic, and supervisory em-ployees with the power to hire and dischargeor effectively recommend such action, Watch-men, Plant Protection employees, office andclerical employees, including those engaged inthe keeping of time, Engineering, Technical,Experimental, Confidential Research and Per-sonnel employees(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make unit employees whole by paying allpremium payments for medical insurance whichhave not been paid, which were due and payablebetween about 1 April 1982 and 23 July 1982, andwhich would have been paid absent the Company'sunlawful discontinuance of such payments, and byreimbursing unit employees for any unreimbursedmedical or other expenses ensuing from the Com-pany's unlawful failure to make such required con-tributions, in the manner provided in the remedysection of this decision. This shall include reimburs-ing employees for any contributions they them-selves may have made for the maintenance of med-ical insurance after the Company unlawfully dis-continued premium payments; for any premiumsthey may have paid to third party insurance com-panies to continue medical coverage in the absenceof the Company's premium payments for medicalinsurance, and for medical bills they may have paiddirectly to health care providers that the contrac-tual policies would have covered. All payments tothe employees shall be made with interest.(b) Post at its facility in Sandusky, Ohio, copiesof the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 8, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where, no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the General Coun-sel'sMotion for Summary Judgment, insofar as thatmotion relates to the Company's activities on orafter the filing of the bankruptcy petition on 23July 1982, is denied.IT IS FURTHER ORDERED that this case be re-manded to the Regional Director for Region 8 forfurther appropriate action consistent herewith.3If this Order is enforced by a Judgmentof a UnitedStates Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-a]Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government,The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain withInternationalUnion,UnitedAutomobile,Aerp-space andAgriculturalImplementWorkers of 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica (UAW) and its Local No. 393 by failingtomake those premium payments for medical in-surance covering its employees in the bargainingunit described below, and as provided by our col-lective-bargaining agreement with the Union, andwhich were due and payable between about 1April 1982 and 23 July 1982. The bargaining unitis:All production and maintenance employees atthe Employer's plant in Sandusky, Ohio, butshall not include Plant Manager, and assistantsto the Plant Manager, Departmental Superin-tendents, Foremen, Chief Pattern Maker, ChiefMaintenanceMechanic, and supervisory em-ployees with the power to hire and dischargeor effectively recommend such action, Watch-men, Plant Protection employees, office andclerical employees, including those engaged inthe keeping of time, Engineering, Technical,Experimental, Confidential Research and Per-sonnel employees.WE WILL NOT inany like or related mannercise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our unit employees whole bypaying all premium payments for medical insurancewhich have not been paid between about 1' April1982 and 23 July 1982, and which would have beenpaid absent our unlawful discontinuance of suchpayments, and by reimbursing unit employees forany medical or other expenses ensuing from ourunlawful failure to make such required payments.This shall include reimbursing employees for anycontributions they themselves may have made forthe maintenance of medical insurance after we un-lawfully discontinued premium payments; for anypremiums they may have paid to third party insur-ance companies to continue medical coverage inthe absence of our required premium payments forany medical insurance; and for medical bills theymay have paid directly to health care providersthat the contractual policies would have covered.All payments to the employees shall be made withinterest.interferewith,restrain,or coerce you in the exer-LAKE CASTINGS, INC.